UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-25958 CAPITAL FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) North Dakota 45-0404061 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1 Main Street North Minot, North Dakota58703 (Address of principal executive offices) (Zip code) (701) 837-9600 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of April 30, 2011, there were 14,455,943 common shares of the issuer outstanding. FORM 10-Q CAPITAL FINANCIAL HOLDINGS, INC. INDEX PART I FINANCIAL INFORMATION Page # Item 1. Financial Statements Condensed Consolidated Balance Sheets - March 31, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations - Three Months Ended March 31, 2011 and 2010 5 Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 21 Item 4. Removed and Reserved 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 22 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) March 31, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable (net of an allowance of$24,000 for 2011 and 2010) Income taxes receivable Deferred tax asset – current Current portion of long-term receivable Prepaids Total current assets $ $ LONG-TERM ASSETS LT receivable-MF Division Sale $ Less: current portion shown above ) ) Total long-term assets $ PROPERTY AND EQUIPMENT $ $ Less accumulated depreciation ) ) Net property and equipment $ $ OTHER ASSETS Goodwill $ $ Severance escrow Deferred tax asset – non-current Other assets (net of accumulated amortization of $214,444for 2011 and $214,444 for 2010) Total other assets $ $ TOTAL ASSETS $ $ SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND STOCKHOLDERS’ EQUITY (Unaudited) March 31, December 31, CURRENT LIABILITIES Accounts payable $ $ Commissions payable Other current liabilities Current portion of long-term debt Total current liabilities $ $ LONG-TERM LIABILITIES Note payable $ $ Convertible promissory note Other long-term liabilities Less current portion of long-term debt ) ) Total long-term liabilities $ $ TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY Series A preferred stock – 5,000,000 shares authorized, $.0001 par value; $ $ 3,050,000 and 3,050,000 shares issued and outstanding, respectively Additional paid in capital – series A preferred stock Common stock – 1,000,000,000 shares authorized, $.0001 par value; 14,455,943 and 14,455,943 shares issued and outstanding, respectively Additional paid in capital – common stock Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY $ $ TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4 CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, OPERATING REVENUES Fee income $ $ Commissions Other income Total revenue $ $ OPERATING EXPENSES Compensation and benefits $ $ Commission expense General and administrative expenses Geological and geophysical costs - Depreciation and amortization Total operating expenses $ $ OPERATING INCOME (LOSS) $ $ ) OTHER EXPENSES Interest expense $ ) $ ) INCOME (LOSS) BEFORE INCOME TAX EXPENSE $ $ ) INCOME TAX EXPENSE ) ) NET INCOME (LOSS) $ $ ) NET INCOME (LOSS) PER COMMON SHARE: Basic $ $ ) Diluted $ $ ) SHARES USED IN COMPUTING NET INCOME (LOSS) PER COMMON SHARE: Basic Diluted SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization (Increase) decrease in: Accounts receivable ) ) Income taxes receivable ) Prepaids ) Deferred tax asset Other assets ) ) Increase (decrease) in: Accounts payable ) ) Commissions payable Other liabilities ) Net cash provided by operating activities $ $ CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment $ ) $ ) Net cash used by investing activities $ ) $ ) CASH FLOWS FROM FINANCING ACTIVITIES Reduction of notes payable $ ) $ ) Reduction of long-term liability ) ) Preferred dividends paid ) ) Net cash used by financing activities $ ) $ ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS $ ) $ CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR $ CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ RECONCILIATION OF CASH AND CASH EQUIVALENTS Cash $ $ Severance escrow - Net Cash $ $ INVESTING AND FINANCING ACTIVITIES: Decrease in goodwill $ $ Decrease in other long-term liabilities Preferred stock dividends declared SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 6 CAPITAL FINANCIAL HOLDINGS., AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2011 and 2010 NOTE 1 - BASIS OF PRESENTATION The accompanying condensed consolidated financial statements of Capital Financial Holdings, Inc., a North Dakota corporation, and its subsidiary (collectively, the "Company"), included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the footnotes thereto contained in the Annual Report on Form 10-K for the year ended December 31, 2010, of Capital Financial Holdings, Inc., as filed with the SEC.The condensed consolidated balance sheet at December 31, 2010, contained herein, was derived from audited financial statements, but does not include all disclosures included in the Form 10-K and applicable under accounting principles generally accepted in the United States of America.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America, but not required for interim reporting purposes, have been condensed or omitted. In the opinion of the Company, the accompanying unaudited condensed consolidated financial statements contain all adjustments (which are of a normal, recurring nature) necessary for a fair presentation of the financial statements.The results of operations for the three months ended March 31, 2011, are not necessarily indicative of operating results for the entire year. NOTE 2 – RECENTLY ADOPTED ACCOUNTING PRONOUNCEMENTS A summary of our significant accounting policies is included in Note 1 on pages F-9 through F-11 of our 2010 Form 10-K. The Company adopted Accounting Standards Codification (“ASC”) 805, Business Combinations.ASC 805 generally requires an acquirer to recognize the identifiable assets acquired, liabilities assumed, contingent purchase consideration and any noncontrolling interest in the acquiree at fair value on the date of acquisition.It also requires an acquirer to recognize as expense most transaction and restructuring costs as incurred, rather than include such items in the cost of the acquired entity.For the Company, ASC 805 applies prospectively to business combinations for which the acquisition date is on or after October 1, 2009.The adoption of ASC 805 did not have a material impact on the Company’s condensed consolidated financial statements. The Company adopted ASC 820-10, Fair Value Measurements and Disclosures, for nonfinancial assets and liabilities that are not recognized or disclosed at fair value in the financial statements on a recurring basis.The adoption of ASC 820-10 did not have a material impact on the Company’s condensed consolidated financial statements. In December 2008, the SEC issued a final rule, “Modernization of Oil and Gas Reporting.”This rule revised some of the oil and gas reporting disclosures in Regulation S-K and Regulation S-X under the Securities Act and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as Industry Guide 2.Effective December 31, 2009, the Financial Accounting Standards Board (“FASB”) issued revised guidance that substantially aligned the oil and gas accounting disclosures with the SEC’s final rule.The amendments were designed to modernize and update oil and gas disclosure requirements to align them with current practices and changes in technology.Additionally, this new accounting standard requires that entities use 12-month average natural gas and oil prices when calculating the quantities of proved reserves and performing the full-cost ceiling test calculation.The new standard also clarified that an entity’s equity-method investments must be considered in determining whether it has significant oil and gas activities.The disclosure requirements were effective for registration statements filed on or after January 1, 2010 and for annual financial statements filed on or after December 31, 2009; however, the FASB provided a one-year deferral of the disclosure requirements if an entity became subject to the requirements because of a change to the definition of significant oil and gas activities. 7 NOTE 3 - INCOME TAXES The Company has completed various acquisitions in prior years, which have been classified as goodwill at the time of acquisition.The Company amortizes certain goodwill for tax purposes. The Company tests goodwill for impairment annually for book purposes, during the second quarter of each fiscal year.The annual test is done at the reporting unit level using a fair value approach, in accordance with the FASB accounting and reporting standards.Deferred tax assets or deferred tax liabilities may result from these timing differences. The Company has adopted the FASB accounting and reporting standards for share-based payment (SeeNote 6 – Stock Warrants, Stock Splits, and Stock Options.)As a result, the Company expenses stock-based employee compensation for book purposes on the grant date, but does not expense them for tax purposes until such options are exercised.Deferred tax assets are a result of these timing differences. NOTE 4 - BUSINESS ACQUISITIONS On April 22, 2005, the Company acquired the management rights to the IPS Millennium Fund and the IPS New Frontier Fund from IPS Advisory, Inc. (“IPS Advisory”), and merged them into a new Integrity Fund called the Integrity Growth & Income Fund.The two funds had combined assets of approximately $57 million at the time of acquisition.The purchase agreement called for total consideration of approximately 656,000 common shares of the Company.The Company provided IPS Advisory with 250,000 common shares upon closing.The remaining consideration of approximately 406,000 common shares, which was subject to adjustment based on retention of assets in the fund, was to be issued as follows:203,000 common shares at the one-year anniversary of the closing date, and 203,000 common shares at the two-year anniversary of the closing date.The shares are subject to a put option, which allows the holders of the shares to put them back to the Company at a price equal to the market price of the Company’s shares as of the closing date, which was $.36 per share.The put option is exercisable with respect to one-third of the shares per year starting on the third anniversary of the closing date.The Company will also provide IPS Advisory with a stock option incentive bonus based on growth in assets in the Fund based on the following schedule:150,000 options on the Company’s common shares if assets of the Fund reach $100 million and 150,000 options on the Company’s common shares if the assets of the Fund reach $200 million.The options will have a strike price of $.65 per share and mature 10 years from the closing date.The securities issued in connection with this transaction were issued on a private placement basis. In April of 2006, the one-year anniversary payment of 158,603 common shares was made, which reflected the assets of the acquired funds at the one-year anniversary.In June of 2007, the two-year anniversary payment of 138,797 common shares was made, which reflected the assets of the acquired funds at the two-year anniversary.In April 2010 the put option mentioned above expired, which resulted in the liability of this acquisition to be reduced to $0. On March 7, 2007, the Company acquired certain assets of United Heritage Financial Services, Inc. (UHFS), a wholly owned subsidiary of United Heritage Financial Group, Inc., of Meridian, Idaho.UHFS had approximately 120 independent registered representatives who became part of Capital Financial Services, Inc. (CFS), the retail brokerage division of the Company.Pursuant to the agreement, in exchange for receipt of the assets of UHFS set forth above, the Company agreed to issue 500,000 restricted CFH shares and pay a deferred cash earn out payment totaling a maximum of $900,000, to be paid in 21 quarterly installments.On March 7, 2007, the Company issued 500,000 restricted common shares to UHFS.As a result of this issuance of shares, $175,000 was recorded by the Company as goodwill relating to the purchase of the assets.As of March 31, 2011, the Company had made sixteen quarterly installment payments totaling $348,226.The liability relating to this acquisition is valued at approximately $206,395 as of March 31, 2011, and has also been recorded by the Company as goodwill. Due to the goodwill impairment charge that was recorded (See Note 5-Goodwill), as of March 31, 2011, the total goodwill recorded relating to this acquisition was $636,176. 8 NOTE 5 - GOODWILL The changes in the carrying amount of goodwill for the three months ended March 31, 2011, are as follows: Balance as of January 1, 2011 $ Goodwill acquisition price adjustment during the period (see Note 4) ) Balance as of March 31, 2011 $ The Company tests goodwill for impairment annually during the second quarter of each fiscal year.If an event occurs or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying value, goodwill will be evaluated for impairment between annual tests. In December of 2010, as a result of ongoing volatility in the financial industry and a reduction in the estimated fair market value of the Company’s wholly owned subsidiary Capital Financial Services, Inc., the Company determined it was necessary to perform an interim goodwill impairment test. At that time the Company recorded a non-cash goodwill impairment loss of $753,518 in the Broker-Dealer Services segment. The fair value of that reporting unit was estimated by using an independent third-party appraisal. NOTE 6 - STOCK WARRANTS, STOCK SPLITS, AND STOCK OPTIONS In December of 2005, the Company adopted the FASB accounting and reporting standards for share-based payment, which requires the measurement and recognition of compensation expense for all share-based payment awards made to employees and directors, including employee stock options, based on estimated fair values.There were no compensation costs or deferred tax benefits recognized for stock-based compensation awards for the three months ended March 31, 2011 and 2010. Option activity for the twelve months ended December 31, 2010 and the three months ended March 31, 2011 was as follows: Number of Options Weighted Average Exercise Price per Share Weighted Average Grant Date Fair Value Aggregate Intrinsic Value Outstanding on January 1, 2010 $ $ $
